Tiffany A. Harris OSB 02318
Attorney at Law
333 SW Taylor St., Suite, Ste 300
Portland, Oregon 97204
t. 503.782.4788 f. 503.217.5510
tiff@harrisdefense.com
Attorney for Defendant Patricia Karen Waggener

                                      UNITED STATES DISTRJCT COURT
                                       FOR THE DISTRJCT OF OREGON
                                                PORTLAND

       UNITED STATES OF AMERJCA,
                                                         3:16-CR-00405-SI-6
                              Plaintiff,
                                                         ORDER REGARDING MOTION
          V.                                             TO REDUCE SENTENCE
                                                         PURSUANT TO 18 U.S.C. §
        PATRJCIA KAREN WAGGENER,                         3582(c)(l)(A) (compassionate
                                                         release)
                              Defendant.




          On May 21 , 2020, defendant Patricia Karen Waggener filed a Motion to Reduce Sentence

under 18 U.S.C. § 3582(c)(l)(A), as amended by the First Step Act of 2018. The Government

has confirmed with the Bureau of Prisons (BOP) that defendant has no disciplinary record. The

parties agree that the requested sentence reduction is warranted based on extraordinary and

compelling circumstances, specifically, Ms. Waggener's medical vulnerabilities and the ongoing

risk to her health posed by her continued confinement, in light of the COVID-19 pandemic.

However, in light of defendant's significant history of drug-related offenses dating back to 1995,

the paiiies agree that substituting the final year of defendant's sentence with an additional year of

supervised release falls within the discretion afforded the Court under Title 18 United States

Code Section 3582(c) and the parties further agree that this substitution is both lawful and

appropriate pursuant to US. v. Etzel, 2020 WL 2096423, *5 (D. Or. May 1, 2020). Therefore,



USDC Oregon Case 3:16-cr-00405-SI-6
                                                                                               1
Order Regarding Motion to Reduce Sentence
having reviewed the motion and accompanying exhibits, the Court hereby finds that defendant

does not pose a danger to any other person or the community, that the § 3553(a) factors support a

reduction, and that the reduction is consistent with cun-ently applicable U.S. Sentencing

Commission policy statements. Therefore, it is ORDERED:

     1. Defendant's motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(l)(A) as

          amended by the First Step Act of2018 (ECF 446) is GRANTED;

     2. Defendant's sentence of imprisonment is reduced to time served, effective Tuesday June

          2, 2020, and the BOP shall release the defendant for travel to Portland, Oregon;

     3. Defendant shall report immediately to her approved address at Mountain View Recovery

          upon arrival to Portland. She shall report in person (or by phone or other means as

          directed), to the United States Probation department within 72 hours (3 days of her

          release);

    4. Defendant is ordered to take all available precautions during travel to Portland, including

          the use of a mask. Upon anival at her approved address, defendant shall be required to

          adhere to a 14-day quarantine period by the United States Probation Office;

     5. Defendant shall serve a six-year term of supervised release instead of the previously

          imposed term of five-years;

    6. Defendant's remaining conditions of supervised release appearing in the Judgment, dated

          June 25, 2019 (ECF 425) are unchanged.
                                            S'~
  IT IS SO ORDERED THIS / :.-----day of June, 2020.



                                                  ~»£
                                                  The Honorable Michael Simon
                                                  United States District Court Judge




USDC Oregon Case 3:16-cr-00405-SI-6
                                                                                                2
Order Regarding Motion to Reduce Sentence
